McCLELLAN, C. J.
Satutory action to recover possession of land. One link in plaintiff’s chain of title is a sheriff’s deed. 'The validity of this deed depends upon the validity of an execution under which' a sale was made and this deed executed, and that in turn depends upon the sufficiency of an alleged registration of the judgment on which the execution issued, in the office of the judge of probate. It was shown for the defendant *479on the trial by uncontroverted evidence, to which there was no objection, that the registry of this judgment as made in the office of the judge of probate did not show the owner of the judgment. The registration was therefore wholly nugatory and void.—Duncan v. Ashcraft, Admr., 121 Ala. 552; Appling et al. v. Stovall, ante, p. 398. The interpolation by the judge of probate of a statement on the registry of the name of the owner, made more than a year after the judgment was rendered and attempted to be registered', could not aid the registry.
On this state of case the affirmative charge should have been given for the defendant and not. for the plaintiff.
Reversed and remanded.